--------------------------------------------------------------------------------

Exhibit 10.1
 
THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT
 
          THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT (this
“Amendment”), dated as of February 9, 2009, is by and among BENIHANA INC., a
Delaware corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower
party hereto (collectively, the “Guarantors”), the banks and certain financial
institutions party hereto (the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent on behalf of the Lenders under the Credit
Agreement (as hereinafter defined) (in such capacity, the “Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement, as amended hereby.
 
W I T N E S S E T H
 
          WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are
parties to that certain Credit Agreement dated as of March 15, 2007 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);
 
          WHEREAS, the Credit Parties have requested the Required Lenders amend
certain provisions of the Credit Agreement;
 
          WHEREAS, the Credit Parties have requested the Required Lenders
consent, pursuant to the Credit Agreement, to the adoption by the Borrower of
certain amendments to the Borrower’s bylaws (the “By-laws Amendment”);
 
          WHEREAS, the Required Lenders are willing to (a) make such amendments
to the Credit Agreement and (b) consent to the By-laws Amendment, in each case
in accordance with and subject to the terms and conditions set forth herein.
 
          NOW, THEREFORE, in consideration of the agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
CONSENT
 
          1.1       Consent. Notwithstanding the provisions of the Credit
Agreement to the contrary, the Required Lenders hereby consent, on a one-time
basis, to the By-laws Amendment; provided that such amendments are in
substantially the form of the proposed amendments attached hereto as Exhibit A.

 
1

--------------------------------------------------------------------------------

 
 
          1.2       Effectiveness of Consent. This consent shall be effective
only to the extent specifically set forth herein and shall not (a) be construed
as a waiver of any breach or default nor as a waiver of any breach or default of
which the Lenders have not been informed by the Borrower, (b) affect the right
of the Lenders to demand compliance by the Borrower with all terms and
conditions of the Credit Agreement, except as specifically modified, consented
or waived by this Amendment, (c) be deemed a consent or waiver of any
transaction or future action on the part of the Borrower requiring the Lenders’
or the Required Lenders’ consent or approval under the Credit Agreement, or (d)
except as consented hereby, be deemed or construed to be a consent, waiver,
release, or a limitation upon, the Administrative Agent’s or the Lenders’
exercise of any rights or remedies under the Credit Agreement or any other
Credit Document, whether arising as a consequence of any Event of Default which
may now exist or otherwise, all such rights and remedies hereby being expressly
reserved.
 
ARTICLE II
AMENDMENTS
 
          2.1     Amendment to Section 1.1. The definition of the term “Maturity
Date” in Section 1.1 of the Credit Agreement is hereby amended to read as
follows:
 
                    “Maturity Date” means March 15, 2011.
 
          2.2     Amendment to Section 9.1. Section 9.1(k) of the Credit
Agreement is hereby deleted in its entirety.
 
ARTICLE III
CONDITIONS TO EFFECTIVENESS
 
          3.1     Closing Conditions. This Amendment shall become effective as
of the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in form and substance reasonably
acceptable to the Agent):

     
         (a)          Executed Amendment. The Agent shall have received a copy
of this Amendment duly executed by (i) each of the Credit Parties, (ii) the
Agent and (iii) the Required Lenders.
     
         (b)          Default. No Default or Event of Default shall exist.
     
         (c)          Amendment Fee. The Agent shall have received from the
Borrower for the account of the Lenders an amendment fee in the amount of
$25,000.
     
         (d)          Fees and Expenses. The Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby, including, without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC.

 

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE IV
MISCELLANEOUS
 
          4.1      Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended previously and as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms. This Amendment shall be effective only to the
extent specifically set forth herein and shall not, except as specifically
consented to or waived by this Amendment, (a) be construed as a waiver of any
breach or default whether or not the Lenders have been informed thereof, (b)
affect the right of the Lenders to demand compliance by the Credit Parties with
all terms and conditions of the Credit Agreement, (c) be deemed a waiver of any
transaction or future action on the part of the Credit Parties requiring the
Lenders’ or the Required Lenders’ consent or approval under the Credit
Agreement, or (d) be deemed or construed to be a waiver or release of, or a
limitation upon, the Agent’s or the Lenders’ exercise of any rights or remedies
under the Credit Agreement or any other Credit Document, whether arising as a
consequence of any Default or Event of Default which may now exist or otherwise,
all such rights and remedies hereby being expressly reserved.
 
          4.2      Representations and Warranties of Credit Parties. Each of the
Credit Parties represents and warrants as follows:

     
          (a)          It has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.
     
          (b)          This Amendment has been duly executed and delivered by
such Person and constitutes such Person’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     
          (c)          No consent, approval, authorization or order of, or
filing, registration or qualification with, any court or governmental authority
or third party is required in connection with the execution, delivery or
performance by such Person of this Amendment.
     
          (d)          The representations and warranties set forth in Section 6
of the Credit Agreement are true and correct as of the date hereof (except for
those which expressly relate to an earlier date).
     
          (e)          After giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.


 
3

--------------------------------------------------------------------------------

 
 

     
          (f)          The Collateral Documents continue to create a valid
security interest in, and Lien upon, the Collateral, in favor of the Agent, for
the benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.
     
          (g)          The Credit Party Obligations are not reduced or modified
by this Amendment and are not subject to any offsets, defenses or counterclaims.

 
          4.3      Reaffirmation of Credit Party Obligations. Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.
 
          4.4      Credit Document. This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.
 
          4.5      Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Agent’s legal counsel.
 
          4.6      Further Assurances. The Credit Parties agree to promptly take
such action, upon the request of the Agent, as is necessary to carry out the
intent of this Amendment.
 
          4.7      Entirety. This Amendment and the other Credit Documents
embody the entire agreement among the parties hereto and supersede all prior
agreements and understandings, oral or written, if any, relating to the subject
matter hereof.
 
          4.8      Counterparts; Telecopy. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.
 
          4.9      No Actions, Claims, Etc. As of the date hereof, each of the
Credit Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such Persons, or failure of such
Persons to act under this Credit Agreement on or prior to the date hereof.
 
          4.10     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH
CAROLINA.
 
          4.11     Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 
4

--------------------------------------------------------------------------------

 
 
          4.12     General Release. In consideration of the Agent, on behalf of
the Lenders, entering into this Amendment, each Credit Party hereby releases the
Agent, the Lenders, and the Agent’s and the Lenders’ respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act under the Credit Agreement on or prior to the date hereof.
 
          4.13     Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial. The jurisdiction, services of process and waiver of jury trial provisions
set forth in Sections 11.10, 11.16 and 11.18 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
5

--------------------------------------------------------------------------------

 
 
BENIHANA INC.
THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT
 
          IN WITNESS WHEREOF the parties hereto have caused this Amendment to be
duly executed on the date first above written.

       
BORROWER:
BENIHANA INC.,
   
a Delaware corporation
         
By:
/s/ Richard C. Stockinger       Richard C. Stockinger       Chief Executive
Officer  

 
GUARANTORS:
   
1501 BROADWAY RESTAURANT CORP.,
 
a New York corporation
 
BENIHANA BETHESDA CORP.,
 
a New York corporation
 
BENIHANA BRICKELL STATION CORP.,
 
a Delaware corporation
 
BENIHANA BROOMFIELD CORP.,
 
a Delaware corporation
 
BENIHANA CARLSBAD CORP.,
 
a Delaware corporation
 
BENIHANA CHANDLER CORP.,
 
a Delaware corporation
 
BENIHANA CHICAGO CORP.,
 
a Delaware corporation
 
BENIHANA ENCINO CORP.,
 
a California corporation
 
BENIHANA INTERNATIONAL, INC.,
 
a Delaware corporation
 
BENIHANA LINCOLN ROAD CORP.,
 
a Florida corporation
 
BENIHANA LOMBARD CORP.,
 
an Illinois corporation
 
BENIHANA MARINA CORP.,
 
a California corporation
 
BENIHANA MONTEREY CORPORATION,
 
a Delaware corporation
 
BENIHANA NATIONAL CORP.,
 
a Delaware corporation
 
BENIHANA NATIONAL OF FLORIDA CORP.,
 
a Delaware corporation
 
BENIHANA NEW YORK CORP.,
 
a Delaware corporation
 
BENIHANA ONTARIO CORP.,
 
a Delaware corporation
 
BENIHANA ORLANDO CORP.,
 
a Delaware corporation

 
[signature pages continue]

 

--------------------------------------------------------------------------------

 

 
BENIHANA INC.
THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT

         
BENIHANA PLYMOUTH MEETING CORP.,
 
a Delaware corporation
 
BENIHANA OF PUENTE HILLS CORP.,
 
a Delaware corporation
 
BENIHANA SCHAUMBURG CORP.,
 
a Delaware corporation
 
BENIHANA SUNRISE CORPORATION,
 
a Delaware corporation
 
BENIHANA TUCSON CORP.,
 
a Delaware corporation
 
BENIHANA WESTBURY CORP.,
 
a Delaware corporation
 
BENIHANA WESTWOOD CORP.,
 
a Delaware corporation
 
BENIHANA WHEELING CORP.,
 
a Delaware corporation
 
BIG SPLASH KENDALL CORP.,
 
a Delaware corporation
 
HARU AMSTERDAM AVENUE CORP.,
 
a New York corporation
 
HARU FOOD CORP.,
 
a New York corporation
 
HARU GRAMERCY PARK CORP.,
 
a New York corporation
 
HARU HOLDING CORP.,
 
a Delaware corporation
 
HARU PARK AVENUE CORP.,
 
a Delaware corporation
 
HARU PHILADELPHIA CORP.,
 
a Delaware corporation
 
HARU PRUDENTIAL CORP.,
 
a Delaware corporation
 
HARU THIRD AVENUE CORP.,
 
a New York corporation
 
HARU TOO, INC.,
 
a New York corporation
 
HARU WALL STREET CORP.,
 
a Delaware corporation
 
MAXWELL’S INTERNATIONAL INC.,
 
a Delaware corporation
 
NOODLE TIME, INC.,
 
a Florida corporation
 
RA AHWATUKEE RESTAURANT CORP.,
 
a Delaware corporation
 
RA FASHION VALLEY CORP.,
 
a Delaware corporation
 
RA KIERLAND RESTAURANT CORP.,
 
a Delaware corporation
 
RA SCOTTSDALE CORP.,
 
a Delaware corporation

 
[signature pages continue]



 

--------------------------------------------------------------------------------

 


 
BENIHANA INC.
THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT




     
RA TEMPE CORP.,
 
a Delaware corporation
 
RA SUSHI BALTIMORE CORP.,
 
a Delaware corporation
 
RA SUSHI CHICAGO CORP.,
 
a Delaware corporation
 
RA SUSHI CORONA CORP.,
 
a Delaware corporation
 
RA SUSHI DENVER CORP.,
 
a Delaware corporation
 
RA SUSHI GLENVIEW CORP.,
 
a Delaware corporation
 
RA SUSHI HUNTINGTON BEACH CORP.,
 
a Delaware corporation
 
RA SUSHI HOLDING CORP.,
 
a Delaware corporation
 
RA SUSHI LAS VEGAS CORP.,
 
a Nevada corporation
 
RA SUSHI LOMBARD CORP.,
 
a Delaware corporation
 
RA SUSHI MESA CORP.,
 
a Delaware corporation
 
RA SUSHI PALM BEACH GARDENS CORP.,
 
a Delaware corporation
 
RA SUSHI SAN DIEGO CORP.,
 
a Delaware corporation
 
RA SUSHI SOUTH MIAMI CORP.,
 
a Delaware corporation
 
RA SUSHI TORRANCE CORP.,
 
a Delaware corporation
 
RA SUSHI TUCSON CORP.,
 
a Delaware corporation
 
RA SUSHI TUSTIN CORP.,
 
a Delaware corporation
 
RA SUSHI WESTWOOD CORP.,
 
a Delaware corporation
 
RUDY’S RESTAURANT GROUP, INC.,
 
a Nevada corporation
 
TEPPAN RESTAURANTS LTD.,
 
an Oregon corporation
 
THE SAMURAI, INC.,
 
a New York corporation

 
[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

 
BENIHANA INC.
THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT




         
BENIHANA LAS COLINAS CORP.,
 
a Texas corporation
 
BENIHANA OF TEXAS, INC.,
 
a Texas corporation
 
BENIHANA WOODLANDS CORP.,
 
a Texas corporation
 
RA HOUSTON CORP.,
 
a Texas corporation
 
RA SUSHI CITY CENTER CORP.,
 
a Texas corporation
 
RA SUSHI PLANO CORP.,
 
a Texas corporation
 
BENIHANA MEADOWLANDS CORP.,
 
a Delaware corporation
 
RA SUSHI PEMBROKE PINES CORP.,
 
a Delaware corporation
 
BENIHANA COLUMBUS CORP.,
 
a Delaware corporation
 
BENIHANA CORAL SPRINGS CORP.,
 
a Delaware corporation
 
RA SUSHI CHINO HILLS CORP.,
 
a Delaware corporation
 
RA SUSHI LEAWOOD CORP.,
 
a Delaware corporation
 
RA SUSHI ORLANDO CORP.,
 
a Delaware corporation
 
BENIHANA PLANO CORP.,
 
a Texas corporation
 
RA SUSHI PITTSBURGH CORP.,
 
a Delaware corporation
 
RA SUSHI ATLANTA MIDTOWN CORP.,
 
a Delaware corporation
 
BENIHANA WINTER PARK CORP.,
 
a Delaware corporation
 
RA SUSHI FORT WORTH CORP.,
 
a Texas corporation
     
By:
/s/ Juan C. Garcia    
Name: Juan C. Garcia
 
Title: President


 

--------------------------------------------------------------------------------

 



   
ADMINISTRATIVE AGENT
 
AND LENDER:
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as a Lender and as Agent




         
By:
/s/ Margarita M. Alfonso    
Name: Margarita M. Alfonso
 
Title: Senior Vice President

 